Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Alicia Pinto, DATE: April 13, 1995
Petitioner,

Docket No. C-94-331
Decision No. CR369

~vwo-

The Inspector General.

DECISION

By letter dated February 9, 1994, Alicia Pinto, the
Petitioner herein, was notified by the Inspector General
(I.G.), of the United States Department of Health & Human
Services (HHS), that it had been decided to exclude
Petitioner for a period of five years from participation
in the Medicare, Medicaid, Maternal and Child Health
Services Block Grant, and Block Grants to States for
Social Services programs.’ The I.G.'s rationale was that
exclusion, for at least five years, is mandated by
sections 1128(a)(2) and 1128(c) (3) (B) of the Social
Security Act (Act) because Petitioner had been convicted
of a criminal offense relating to neglect or abuse of
patients in connection with the delivery of a health care
item or service.

Petitioner filed a timely request for review of the
I.G.'s action. The I.G. moved for summary disposition.

Because I have determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided are the legal implications
of the undisputed facts, I have decided the case on the
basis of the parties' written submissions. I grant the
I.G.'s motion for summary disposition.

! In this decision, I refer to all programs from
which Petitioner has been excluded, other than Medicare,
as "Medicaid."
2

I affirm the I.G.'s determination to exclude Petitioner
from participation in the Medicare and Medicaid programs
for a period of five years.

APPLICABLE LAW

Sections 1128(a)(2) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense relating to neglect or abuse of patients
in connection with the delivery of a health care item or
service to be excluded from participation in the Medicare
and Medicaid programs for a period of at least five
years,

FINDINGS OF FACT AND CONCLUSIONS OF LAW (FFCL)?

1. During the period relevant to this case, Petitioner
was employed as a certified nursing assistant (C.N.A.) at
the Sarah R. Neuman Nursing Home (Home), located in
Mamaroneck, New York. I.G. Exs. 1, 5, 9.

2. On July 30, 1991, Petitioner was charged, by
information, with having committed the offense of "wilful
violation of the health laws" under New York State Public
Health Law, section 12-b(2), by violating Public Health
Law, section 2803-d, subdivision 7. I.G. Ex. 1.

3. Specifically, the information alleged that, on
February 21, 1991, Petitioner had slapped a female
resident of the Home. I.G. Ex. 1.°

4. Petitioner's case was tried before a jury in the Rye
Town Justice Court in Westchester County. I.G. Ex. 2.

2? The I.G. submitted a brief in support of her
motion for summary disposition. Petitioner submitted a
letter dated January 5, 1995, which I construed to be her
response brief. The I.G. submitted a reply.

The I.G. submitted nine exhibits with her initial brief.
I cite the I.G.'s exhibits as "I.G. Ex. (number)." I
admit into evidence I.G. Exs. 1 - 9. Petitioner did not
submit any exhibits.

3 I do not disclose the name of this individual,
so as to respect her privacy.
3

5. On July 15, 1992, the jury found Petitioner guilty of
one count of wilful violation of the public health laws,
a misdemeanor. I.G. Ex. 2.

6. On October 28, 1992, judgment was formally entered
against Petitioner, and she was sentenced to six months
probation, one year conditional discharge, and twenty
hours of community service in a local hospital. I.G. Ex.
3.

7. The record contains an affidavit of the assistant
nursing care coordinator at the Home, in which she states
that the person whom Petitioner was convicted of abusing
was a patient at the Home on February 21, 1991. I.G. Ex,
9.

8. The affidavit evidence and other record evidence,
which show the nursing assistance required by the
individual whom Petitioner was convicted of abusing,
establish that the individual was a "patient" of the
Home. I.G. Exs. 5 - 9.

9. The record contains this patient's admission record
to the Home. I.G. Ex. 6.

10. The patient at issue suffered from at least two
serious diseases and required continuous nursing support
in her activities of daily living. I.G. Exs. 6 ~ 9.

11. According to the affidavit of the assistant nursing
care coordinator, a C.N.A. performs patient care duties,
which include handling, transferring, feeding, and
bathing of patients, and using equipment such as
wheelchairs and other devices. I.G. Ex. 9.

12. Petitioner regularly aided the patient at issue by
performing patient care duties for her. I.G. Ex. 9.

13. The incident which led to Petitioner's conviction
occurred while Petitioner was placing the patient in her
wheelchair. I.G. Ex. 5.

14. Petitioner was convicted of a criminal offense,
within the meaning of section 1128(i)(1) of the Act.
FFCL 6.

15. Petitioner was convicted of a criminal offense,
within the meaning of section 1128(i)(2) of the Act.
FFCL 5.
4

16. The criminal offense of which Petitioner was
convicted relates to neglect or abuse of patients in
connection with the delivery of a health care item or
service, within the meaning of section 1128(a) (2) of the
Act. FFCL 1 - 13.

17. The Secretary of HHS has delegated to the I.G. the
authority to determine, impose, and direct exclusions
pursuant to section 1128 of the Act. 48 Fed. Reg. 21,662
(1983).

18. The five-year exclusion imposed and directed against
Petitioner by the I.G. is for the minimum period required
by the Act. Act, sections 1128(a) (2), 1128(c) (3) (B).

19. Under section 1128(a)(2) of the Act, a conviction
within the meaning of section 1128(i) mandates exclusion.
The administrative law judge is not authorized to look
behind the conviction to determine its validity.

20. Neither the I.G. nor an administrative law judge is
authorized to reduce the five-year minimum mandatory
period of exclusion.

21. The I.G. properly excluded Petitioner from
participation in the Medicare and Medicaid programs for
five years, as required by sections 1128(a)(2) and
1128(c)(3)(B) of the Act. FFCL 1 - 20.

PETITIONER'S ARGUMENT

Petitioner contends that, notwithstanding the jury
verdict against her, she was not guilty of striking the
elderly woman who was in her care at the Home. She
believes that her lack of mastery of the English
language, plus poor legal representation, caused her to
be wrongfully convicted. Petitioner's Brief at 1 - 6.

DISCUSSION

The law relied upon by the I.G. to exclude Petitioner
requires, initially, that the excluded individual has
been convicted of a criminal offense. Petitioner, a
C.N.A., was charged with wilful violation of the health
laws, which charge was based on Petitioner's alleged
intentional and unlawful striking of a female resident at
the Home who was in Petitioner's care at the time. FFCL
1-3. A jury found Petitioner guilty of the charge.
FFCL 4, 5. The court thereupon sentenced Petitioner.
FFCL 6.
5

Section 1128(i) of the Act provides that an individual
will be deemed "convicted" of a criminal offense under
any of the following circumstances:

(1) when a judgment of conviction has been
entered against the individual or entity by a
Federal, State, or local court, regardless of
whether there is an appeal pending or whether
the judgment of conviction or other record
relating to criminal conduct has been expunged;

(2) when there has been a finding of guilt
against the individual or entity by a Federal,
State, or local court;

(3) when a plea of guilty or nolo contendere by
the individual or entity has been accepted by a
Federal, State, or local court; or

(4) when the individual or entity has entered
into participation in a first offender,
deferred adjudication, or other arrangement or
program where judgment of conviction has been
withheld.

In the case at hand, sections 1128(i)(1) and (2) are
clearly applicable. FFCL 14, 15. Petitioner was found
guilty by a jury, and the court entered a judgment of
conviction against Petitioner. FFCL 5, 6. Thus,
Petitioner must be regarded as having been "convicted"
for purposes of the mandatory exclusion law.

Next, the statute requires that the criminal offense must
have been related to the neglect or abuse of patients in
connection with the delivery of a health care item or
service (although not necessarily related to the Medicare
or Medicaid programs) .

In this regard, the undisputed evidence establishes that
the abused person was a 95-year-old patient at the Home,
and that Petitioner, in her capacity as a health care
worker there, was performing a patient care duty for this
patient -- i.e., placing her in a wheelchair -- at the
time Petitioner struck her.‘ I.G. Ex. 6; FFCL 7, 8, 13.
Petitioner's wilful use of unjustified and harmful
physical force under these circumstances reasonably
constitutes patient abuse in connection with the delivery

4 Petitioner herself does not deny that this
person is a nursing home patient. Petitioner's Brief at
2-3.
6

of health care services, within the meaning of section
1128(a)(2) of the Act. Petitioner was convicted under
N.Y. Pub. Health L. § 2803-d(7), which pertains to
patient abuse, and states that "any person who commits an
act of physical abuse, neglect or mistreatment, . .

shall be deemed to have violated this section and shall
be liable for a penalty pursuant to section twelve of
this chapter. ..." I.G. Ex. 4. Thus, Petitioner's
conviction for her act of physical violence to a patient
of the Home, satisfies the requirement of section
1128(a)(2) that there be a conviction" ...ofa
criminal offense relating to neglect or abuse of patients
in connection with the delivery of a health care item or
service." Act, section 1128(a) (2); FFCL 16.

Lastly, Petitioner maintains that she did not, in fact,
strike the patient at issue. Petitioner's Brief at 1 -
3, 5. However, under section 1128(a) (2), proof that a
relevant criminal conviction has occurred ends the
inquiry as to whether mandatory exclusion is justified.
See DeWayne Franzen, DAB 1165 (1990). The administrative
law judge is not authorized to look behind the conviction
to determine its validity (FFCL 19), or entertain claims
of innocence, or consider evidence intended to mitigate
the minimum mandatory exclusionary period. Peter J.
Edmonson, DAB CR163 (1991), aff'd, DAB 1330 (1992);

Richard G. Philips, D.P.M., DAB CR133 (1991), aff'd, DAB
1279 (1991); Janet Wallace, L.P.N., DAB CR155 (1991),
aff'd, DAB 1326 (1992). An appellate panel of the
Departmental Appeals Board has held that the intent of
the individual in committing the criminal offense is not
relevant under section 1128(a)(2) of the Act. Summit
Health Limited, DAB 1173 (1990). Consequently,
Petitioner's explanations are not relevant or material to
the outcome of this case.

CONCLUSION

Petitioner's exclusion from the Medicare and Medicaid
programs, for at least five years, is mandated by
sections 1128(a) (2) and 1128(c) (3) (B) of the Act because
of her conviction of a criminal offense related to the
neglect or abuse of patients in connection with the
delivery of a health care item or service. FFCL 21.
Neither the I.G. nor an administrative law judge
isauthorized to reduce the five-year minimum mandatory
period of exclusion. FFCL 20. Jack W. Greene, DAB CR19,
aff'd, DAB 1078 (1989), aff'd sub nom., Greene v.
Sullivan, 731 F. Supp. 835, 838 (E.D. Tenn. 1990).

7

The five-year exclusion is, therefore, sustained.

/s/

——

Joseph K. Riotto
Administrative Law Judge
